

Federal-Mogul 2009 Management Incentive Plan (MIP)


Goal:


The Management Incentive Plan (MIP) is intended to align the actions of
participants with the goals of the Company and reward participants for achieving
or exceeding those goals.


Participants:


Individual employees are eligible for participation in the MIP based on an
appointment by the employee’s Vice President.


Target Bonus:


Target Bonuses are expressed as a percentage of the employee’s Base Annual
Salary.  If the employee is paid on a monthly basis, the Base Annual Salary, for
purposes of the MIP Plan, is 12 times the monthly rate. If the employee is paid
on an every-other-week basis, the Base Annual Salary is 26 times the bi-weekly
rate.   For bonus calculations, exclude 13th month or other mandated payments in
countries that require them.  For calculation purposes, the employee’s Base
Annual Rate as of December 31, 2009 is used.


Target Bonus percentages vary by the position occupied by the individual in the
organization.   No changes may be made to the assigned target bonuses without
the written approval of the Director of Compensation and Benefits and/or the Sr.
Vice President of Human Resources and Organization.   It is the responsibility
of the Human Resource Directors to insure that Target Bonuses are consistent.


Pro-Ration:


When an individual first becomes eligible to participate in the MIP, or is
promoted from a job with one Target Bonus level to another with a different
Target Bonus level, or from one operation to another with different metric
measures, the calculated bonus is pro-rated based on the number of months in the
applicable job.  There is no pro-ration for periods of service of less than two
months.


For example; a person newly hired with less than 2 months service would not
receive a MIP payment while a person with 10 months service or more would not be
pro-rated.


If a participant is not actively at work for a period of more than three months
(90 days), his/her award will be pro-rated.


Communications:


Business Unit Human Resource Directors are solely responsible for communication
of this MIP plan to participants.
 
2009 MIP Outline & Appendix
 
 
 

--------------------------------------------------------------------------------

 
 

Metrics:


2009 MIP metrics are outlined in Appendix I.


Adjustments - The metrics and their achievement levels are the basis for payout
calculations. However, each participant's individual performance and
contributions will also be considered and may alter the final payout.  In
addition, the Company may reduce the 2009 MIP payment to a Group Operations Vice
President, Group Finance Director or Plant Manager based on its assessment of
the results of an audit or series of audits of plants or locations within the
individuals’ group.


MIP Payout Ranges:


The payout range for the 2009 MIP is from 0 to 200% of a participant’s Target
Bonus.  For example, if an employee’s Target Bonus is 10% of Base Annual Salary,
he may receive an amount ranging from zero up to 20% of Base Annual
Salary.  Payout percentages are rounded to the nearest whole percent (0.5 and
above rounds up and any amount under 0.5 rounds down.)


The 2009 MIP bonus payment is limited to a maximum of 200% of an individual’s
Target Bonus.


Target Achievement Level:


If for any metric the achievement level equals 100% of the goal, the payout for
that metric will be 100%.


Minimum Metric Achievement Level:


If, for any metric, the achievement level does not equal or exceed 75% of the
target, the payout for that metric will be zero.  At 75% achievement the payout
for a metric will be 50%.


Maximum Metric Achievement Level:


The maximum level of achievement eligible for a payout is 125% of the target for
a metric.   At 125% achievement, the MIP payout level is 200% for that metric.


The payout curve between the minimum achievement level and 100% is linear; as is
the payout curve between 100% and the maximum achievement level.


Payout Timing:


MIP participants must be actively employed on the day of payout to be eligible
for a MIP payment.  Payments under the 2009 MIP will be made between January 1,
2010 and March 15, 2010 after business results are calculated and audited.  In
all countries, local tax laws apply. MIP payments are pensionable income. In the
U.S., payments are subject to 401(k) deduction elections and statutory
withholding.
 
2009 MIP Outline & Appendix
 
 
 

--------------------------------------------------------------------------------

 
 
Compensation Committee of the Board of Directors:


All incentive plan designs and awards, if any, are subject to approval of the
Compensation Committee of the Board of Directors.


Company Discretion:


The Company may, with the consent of the Compensation Committee, make changes to
the MIP program and alter, postpone or disallow individual or location payments
as it deems appropriate, within the plan's payout range of zero to 200% of
Target.


General Provisions:


a) Withholding of Taxes: Federal-Mogul shall withhold the amount of taxes which,
in the determination of the Company, are required under law with respect to any
amount due or paid under the Plan.


b) Expenses: Federal-Mogul is responsible for all expenses and costs in
connection with the adoption and administration of the Plan.


c) Active Employment: Active employment means actively engaged in the work of
the Corporation.  Those in severance period, notice period or on garden leave
status pending termination are not considered in active employment.


d) Voluntary Termination:   Subject to the Company Discretion clause above, in
the event a participant elects to leave or elects to retire from Federal-Mogul
before payment of the 2009 MIP bonus is made, all rights under the MIP cease and
no benefit is vested, accrued or due under the MIP.


e) Involuntary Termination: Subject to the Company Discretion clause above, if a
participant is involuntarily terminated for reasons other than “for cause”,
dies, or becomes permanently disabled prior to December 31, 2009, he or she may
be paid a pro-rated portion of his/her calculated MIP Bonus.   The pro-ration
will be calculated based on the formula (x times Target MIP Bonus times the
final calculated payout percentage) where x equals a fraction where the
numerator is the number of days the employee is employed in the year and the
denominator is 365 (366 in a Leap Year).   Payment will be made at the same time
active participants are paid. In the event of involuntary termination, payment
of this pro-rated MIP Bonus is contingent on the employee signing the Agreement
and Release form.
 
2009 MIP Outline & Appendix
 
 
 

--------------------------------------------------------------------------------

 

Limitations:


a) No Continued Employment


Neither the establishment of the Plan, participation in the Plan, nor any
payment thereunder shall be deemed to constitute an express or implied contract
of employment of any participant for any period of time or in any way abridge
the rights of Federal-Mogul to determine the terms and conditions of employment
or to terminate the employment of any employee with or without cause at any
time.


b) Other Plans


Nothing contained herein shall limit Federal-Mogul’s power to make regular or
discretionary payments to employees of Federal-Mogul, whether or not they are
participants in this Plan.
 
2009 MIP Outline & Appendix
 
 
 

--------------------------------------------------------------------------------

 

Appendix I


2009 MIP Metrics


1. Operational EBITDA:


Operational EBITDA - Operational EBITDA is defined as earnings before interest,
income taxes, depreciation and amortization, and certain items such as
restructuring and impairment charges, Chapter 11 related reorganization
expenses, gains or losses on the sales of businesses, and the non-cash expense
relating to U.S. based funded pension plans; as audited by Ernst & Young on a
quarterly and annual basis. The finance department will calculate the
Corporation's Operational EBITDA.


Business Unit Operational EBITDA - Each of the Corporation’s business units;
Powertrain Energy, Powertrain Sealing and Bearings, Vehicle Safety and
Protection and Global Aftermarket has a goal for Operational EBITDA.  Business
Unit Operational EBITDA is calculated and reported by the finance department.


Plant Operational EBITDA / Productivity - All locations have Operational EBITDA
targets, the finance department will report the location achievement
level.  However, at distribution centers or specific locations relying solely on
transfer pricing, the finance department will report the level of achievement
against productivity improvement goals set in the budget.


2. Cash Flow Before Interest and Financing (CFIF):


Net cash provided by operating activities less net cash used by investing before
the deduction of interest paid, net of interest received per the Form 10-K
statement of cash flows, and notes to the accounts; as audited by Ernst & Young
on a quarterly and annual basis.


3. Value Cash Flow:


Value Cash Flow is defined as Operational EBITDA less capital spending; as
audited by Ernst & Young on a quarterly and annual basis.


4. Safety, Customer Satisfaction and Service:


Safety


The Company's goal is to have zero work-related incidents, injuries or
illnesses.  Concealing of incidents which should have been reported under the
incident reporting system will lead to discipline, up to and including
termination for cause.


Safety is measured by Incident Rate; as audited by operations, finance and
internal control on a monthly, quarterly and annual basis. The injury Incident
Rate is the number of recordable injuries, per 200,000 hours worked at the
reporting facility.


Plants that achieve or maintain an Incident Rate of zero will receive maximum
payout for the Safety portion of this metric.
 
2009 MIP Outline & Appendix
 
 
 

--------------------------------------------------------------------------------

 


For 2009, plants and/or Business Units with a 2009 Incident Rate at 1.5 or below
for two consecutive years will receive 200% payout for the Safety portion of
this metric.


For 2009, plants and/or Business Units with a 2008 Incident Rate above 1.5 have
the goal of achieving a 10% improvement.  Improvement beyond these goals will be
recognized consistent with the MIP payout curve.


Customer Satisfaction (Quality)


Customer Satisfaction (Quality) is measured in Parts per Million (PPM) defects
as reported by customers and audited on a monthly, quarterly and annual basis by
operations, finance and internal control.


Federal-Mogul's Quality goal is to provide products and services with zero
defects. For each Business Unit, product group and facility the targets are as
listed in the Quality Management Information System:


Parts per Million (PPM) defects for 2009 over 2008 are:
A 50 % reduction, if previous year PPM was >= 50.
A 25 % reduction, if previous year PPM was between 50 and 30.
A 15 % reduction, if previous year PPM was between 30 and 11.
Below 10 PPM, if previous year PPM was below 11.
Service


Service is measured by on-time delivery to customers; as audited by operations,
finance and internal control on a monthly, quarterly and annual basis.


The 2009 goal for manufacturing plants is 100% on-time delivery to OE customers
and 97% on-time delivery to the Aftermarket.


The goal for Aftermarket distribution centers is 100% on-time delivery.


Business unit leaders and participants in manufacturing and distribution will,
in general, be measured on all three metrics - Safety, Customer Satisfaction
(Quality) and Service.


Designated corporate functions will be measured on Safety and Customer
Satisfaction (Quality).


Purchasing will be measured on Supplier Quality and Supplier Service.  Supplier
Quality is measured in PPM as reported by the manufacturing plants in the F-M
Supply Net system against the budget goal.  Supplier Service is delivery
shipping by suppliers as reported by the plants in the F-M Supply Net system vs.
the budget goal.
 
2009 MIP Outline & Appendix
 
 
 

--------------------------------------------------------------------------------

 


5.  Productivity and Restructuring:


Productivity is measured by non-volume related cost changes as reported in the
Form 10-K as audited by Ernst & Young on a quarterly and annual basis.


6.  SG&A


Measured by level of SG&A reductions outlined in the budget; as audited by
finance and internal control on a monthly, quarterly and annual basis. The
finance department will report the level of achievement compared to the budget.
 
2009 MIP Outline & Appendix
 
 
 

--------------------------------------------------------------------------------

 
 